Order filed May 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00016-CV
                                   ____________

               INTERNATIONAL RISK CONTROL, LLC, Appellant

                                           V.

               SEASCAPE OWNERS ASSOCIATION, INC., Appellee


                       On Appeal from the 10th District Court
                             Galveston County, Texas
                         Trial Court Cause No. 10CV4172


                                      ORDER

      Appellant=s brief was due April 30, 2012. No brief or motion for extension of time
has been filed. On May 3, 2012, the Galveston County District Clerk assigned to this court
a supplemental notice of appeal from the trial court’s modified summary judgment order
signed February 24, 2012. The modified order is included in the clerk’s record filed March
29, 2012.
       Appellant is ordered to file a brief with the clerk of this court on or before June 25,
2012. Unless appellant complies with this order, the court will dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).


                                           PER CURIAM




                                               2